DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-110, 116, 117, 124, 125 have been canceled. Claims 127-134 have been added. Claims 111-116, 118-123, 126-134 are pending under consideration. 
Applicant's arguments filed 12-13-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The translation of Riet filed 12-19-19 was missing Figure 10 and the Figure on pg 164 are missing, but the copy of Riet provided by the Examiner on 6-20-19 contains the entirety of the Figures. 
Claim interpretation
111:

    PNG
    media_image1.png
    196
    991
    media_image1.png
    Greyscale
(a) HER2 scFV is the 1st antigen binding domain, CD28 TM is the transmembrane domain, CD3 is the CD3 signaling domain, but it does not have CD28 signaling domain (because it just has CD28 transmembrane domain). (b) VEGFR2 EC is the 2nd antigen binding domain, CD28 TM is the transmembrane domain, CD28 IC is the “2nd 
Claim Rejections - 35 USC § 103
Claims 111-114, 118-122, 126 remain and claims 127-134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riet (Dissertation Universitat zu Koln, 2010) in view of Holash (PNAS, Aug. 20, 2002, Vol. 99, No. 17, pg 11393-11398), Bostrom (Science, 2009, Vol. 323, pg 1610-1614), and Ahmed (20130280220). 
Riet described T-cells with a 1st chimeric protein comprising an Lκ signal peptide, C6-B1D2scFv (which targets tumor antigen HER2 (i.e. ERBB2, see pg 10 of Riet)) and CD3ζ TM, and a 2nd chimeric protein comprising an Lκ signal peptide, BW431/26scFv (which targets tumor antigen CEA), and CD28 (pg 164). 

    PNG
    media_image2.png
    346
    629
    media_image2.png
    Greyscale

111: (a) The 1st chimeric protein is on top: C6-B1D2scFV (which targets HER2) is the 1st antigen binding domain, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. The 1st chimeric protein does not have CD28 signaling domain st polypeptide does not comprise a co-stimulatory domain”. (b) The 2nd chimeric protein is on bottom: BW431/26scFV (which targets tumor antigen CEA) is the “receptor that binds a second antigen”, CD28 TM/IC is the transmembrane domain, CD28 is the “2nd intracellular signaling domain that comprises a co-stimulatory domain, wherein the co-stimulatory domain comprises a co-stimulatory CD28 polypeptide sequence, but not a CD3ζ signaling domain”. 
118: (a) The 1st chimeric protein is on bottom: BW431/26scFV (which targets CEA) is the “1st extracellular antigen binding domain that binds a 1st antigen expressed on a tumor cell”, CD28 TM is the transmembrane domain, CD28 is the “1st intracellular signaling domain that comprises a co-stimulatory CD28 domain, wherein the co-stimulatory domain comprises a co-stimulatory CD28 polypeptide sequence, but not a CD3ζ signaling domain”. (b) The 2nd chimeric protein is on the top: C6-B1D2scFV (which targets HER2) is the “receptor that binds a 2nd antigen”, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. This chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 2nd polypeptide does not comprise a co-stimulatory domain”. 
Riet did not teach one of the chimeric proteins bound a growth factor as encompassed by claims 111 and 118. 
However, Holash described a T-cell comprising a chimeric protein encoding VEGF receptor 2 Fc fragments that bound and “trapped” VEGF (a receptor that binds a growth factor as encompassed by claims 111, 118) and suppressed tumor growth and vascularization in vivo (pg 11394, Fig. 1, VEGF-TrapR1R2; pg 11395, col 1, "superior pharmacokinetic properties of VEGF-TrapR1R2"). VEGF is “associated with a tumor 
In addition, Bostrom made a bispecific antibody that targeted HER2 and VEGF (“Variants of the antibody Herceptin that interacts with HER2 and VEGF at the antigen binding site”), and Ahmed taught “Functional testing of the HER2/VEGFA bispecific TanCAR T-cells” (pg 14, top of col. 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to make a T-cell comprising a chimeric protein that targets HER2 and a 2nd protein as described by Riet on pg 164 wherein the 2nd protein comprised VEGFR1R2 Fc and targeted VEGF described by Holash. Those of ordinary skill would have recognized the desire to make a bispecific antibody that targets HER2 and VEGF as described by Bostrom and Ahmed and would have simply recognized the advantage of targeting two proteins of interest as described by Riet. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors expressing HER2 while at the same time suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. 
Those of ordinary skill would have had a reasonable expectation of successfully replacing the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash because Riet showed dozens of manipulations of bi-specific CARs and because Bostrom and Ahmed taught a bispecific antibody/CAR against HER2 and VEGF. This is all that is required to arrive at the product of claims 111 or 118. 

Claims 113 and 121 have been included because the B1D2scFV of Riet targets HER2, a “tumor-associated” or “tumor-specific” as claimed.
Claims 114 and 122 have been included because they list HER2 as the tumor antigen. 
Claims 119 and 126 have been included because the B1D2scFV of Riet is a “scFV antibody fragment” as claimed. 
Claims 127-130 have been included because it names VEGF as the second antigen. 
Claims 131-132 have been included because the metes and bounds of a T-cell survival motif are unclear (see 112/2nd) and because the CD28 and its intracellular (IC) domain described by Riet is a “T-cell survival motif”; CD28 and its IC domain are expressed in T-cells and allows T-cell survival. 
Claims 133-134 have been included because the metes and bounds of a “T-cell survival motif” “derived” from an IL7R, IL12R, IL15R, IL21R, or TGFβ intracellular domain are unclear (see 112/2nd) and because the CD28 and its intracellular (IC) domain described by Riet is equivalent to a “T-cell survival motif” “derived” from an IL7R, IL12R, IL15R, IL21R, or TGFβ intracellular domain because it is also an intracellular domain that allows T-cell survival. 
Response to arguments

Applicants’ summary of the invention on pg 7-8 is noted but is not persuasive because it does not distinguish the claimed invention from the combined teachings. 
Applicants’ summary of Riet on pg 9 is noted but is not persuasive because it does not distinguish the claimed invention from the combined teachings. The examiner has already acknowledged Riet alone did not teach targeting a tumor antigen and VEGF as required in claim 111 and 118. 
Applicants argue those of skill would not be motivated to replace one of the proteins that binds a tumor antigen with a protein that binds VEGF because there would be no reasonable expectation of success because the T-cells would no longer bind two antigens that are expressed on tumor cells (pg 9-10). Applicants’ argument is not persuasive. First, applicants’ logic in the statement “there would be no reasonable expectation of success because the T-cells would no longer bind two antigens that are expressed on tumor cells” is flawed. Reasonable expectation of success relates to the ability to arrive at the claimed invention; it does not relate to achieving the same goal as Riet. Second, those of ordinary skill would have recognized the desire to make a bispecific antibody that targets HER2 and VEGF as described by Bostrom and Ahmed and would have simply recognized the advantage of targeting two proteins of interest as described by Riet. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors expressing HER2 while at 
Applicants argue modifying the CAR of Riet would render it unsatisfactory for its intended purpose, i.e. binding two antigens on a tumor cell (pg 10). Applicants’ argument is not persuasive. Changing the bispecific CAR that targets HER2 and CEA of Riet to target HER2 and VEGF would still target HER2 and bind to tumors expressing HER2 with the advantage of suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. The combination of Riet and Holash does not have to be for the intended purpose of Riet (although in this case it is). Moreover, Bostrom and Ahmed provide evidence of the basic desire to target HER2 and VEGF in one bispecific antibody. Finally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, there is teaching and motivation to change the bispecific antibody of Riet to take advantage of suppressing tumor growth and vascularization via VEGFR2R1R2 Fc described by Holash. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Riet and Holash both relate to creating chimeric binding proteins via genetic engineering to decrease tumor growth. 
Applicants’ discussion of Bostrom and Ahmed is noted (pg 11-13) but is not persuasive. Bostrom and Ahmed are merely used in the rejection to support the examiner’s position that those of skill in the art at the time of filing knew how and desired to make a bispecific antibody against HER2 and VEGF. Bostrom made a bispecific antibody that targeted HER2 and VEGF (“Variants of the antibody Herceptin that interacts with HER2 and VEGF at the antigen binding site”), and Ahmed taught “Functional testing of the HER2/VEGFA bispecific TanCAR T-cells” (pg 14, top of col. 2). 

Claim Rejections - 35 USC § 112
Enablement
Claims 111-115, 118-123, 126-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for an isolated human T-cell comprising a first polypeptide comprising two chimeric proteins each of which comprises an extracellular antigen binding domain and an extracellular signaling domain, does not enable any T-cell in vivo or any “antigen associated with a tumor environment and is a growth factor, cytokine, or interleukin” as broadly encompassed by claims 111, 118 other than VEGF. 
The claims, their scope, the art at the time of filing, the teachings in the specification, and the examples are last-discussed in context of enablement in the office action sent 6-1-21. 
The specification does not enable using any T-cell having the structure/function claimed in vivo or having any 2nd antigen “associated with a tumor environment and is a growth factor, cytokine, or interleukin” as newly required in claims 111, 118 other than VEGF. 
Claims 111 and 118 as newly amended no longer require the T-cells are isolated. 
The 2nd antigen in claims 111, 118 is no longer limited to VEGF; it now encompasses any “antigen associated with a tumor environment and is a growth factor, cytokine, or interleukin”. 
The sole disclosed purpose of the T-cell claimed is for therapy (pg 9, para 28). The specification suggests treating cancer (Examples 1-4 on pg 43-45); however, the 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use the T-cell of claim 111 or 118 in vivo or how to make/use any 2nd antigen that is “associated with a tumor environment and is a growth factor, cytokine, or interleukin” as broadly encompassed by claim 111 or 118 other than VEGF.

The specification does not enable those of skill to determine how to make a T-cell with the dual targeting system claimed and a “T-cell survival motif” as required in claims 131-134. Pg 3, para 9, and elsewhere use the phrase and discuss options as being an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain. However, the metes and bounds of when an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain is a “T-st or 2nd polypeptide in claim 111 or 118 or if it is expressed separately purely for T-cell survival. If the coding region for the “survival motif” is somehow incorporated into the coding sequence for the 1st or 2nd protein (e.g. Fig. 1 and 2), the specification provides no guidance how or where to incorporate the “survival motif” coding region. Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use the T-cell with a “T-cell survival motif” as broadly encompassed by claim 131, 132, specifically “derived from” an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain as required in claims 133, 134.

Written Description
Claims 111-115, 118-123, 126-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The claims, their scope, the art at the time of filing, the teachings in the specification, and the examples are last-discussed in context of enablement in the office action sent 6-1-21. 
The specification lacks written description for any T-cell having any 2nd antigen “associated with a tumor environment and is a growth factor, cytokine, or interleukin” as newly required in claims 111, 118 other than VEGF. 
Claims 111 and 118 encompass T-cells in vivo or in vitro. 
The 2nd antigen in claims 111, 118 is no longer limited to VEGF; it now encompasses any “antigen associated with a tumor environment and is a growth factor, cytokine, or interleukin”. 
The sole disclosed purpose of the T-cell claimed is for therapy (pg 9, para 28). The specification suggests treating cancer (Examples 1-4 on pg 43-45); however, the specification does not provide any reasonable indication that any human T-cells having the structure claimed will treat any disease in vivo. Example 5 (pg 49) discusses T-cells with dual antigen specificity but does not provide any reasonable indication that they will treat any disease in vivo. Example 5 points to the CARs in Fig. 4 which does not exist. Assuming Example 5 meant to point to Fig. 1 or 2, those CARs are limited to HER2scFv and VEGFR2 which bind HER2 and VEGF; however, the specification does not provide any reasonable indication that human T-cells that bind HER2 and VEGF will treat any disease in vivo. The specification does not correlate binding VEGF in a tumor environment (well-known to decrease tumor growth and vascularization as described by 
Accordingly, the specification lacks written description for a T-cell with any 2nd antigen that is “associated with a tumor environment and is a growth factor, cytokine, or interleukin” as broadly encompassed by claim 111 or 118 other than VEGF.

The specification lacks written description for a T-cell with the dual targeting system claimed and a “T-cell survival motif” as required in claims 131-134. Pg 3, para 9, and elsewhere use the phrase and discuss options as being an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain. However, the metes and bounds of when an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain is a “T-cell survival motif” is not described in the specification or the art at the time of filing. It is unclear whether any an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain is a “T-cell survival motif”, if some portion of the domain must be used, or if the domain must be manipulated to become a “T-cell survival motif”. The art is of no assistance in this regard. Furthermore, the specification merely states the T-cell may have a “T-cell survival motif” but does not teach whether it is incorporated into the 1st or 2nd polypeptide in claim 111 or 118 or if it is expressed separately purely for T-cell survival. If the coding region for the “survival motif” is somehow incorporated into the coding sequence for the 1st or 2nd protein (e.g. Fig. 1 and 2), the specification provides no guidance how or where to incorporate the “survival motif” coding region. Accordingly, the specification lacks written description for 

Claims 111-115, 118-123, 126-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of an antigen “associated with a tumor environment and is a growth factor, cytokine, or interleukin” in claims 111 and 118 are unclear. It is unclear how/whether the phrase “associated with a tumor environment” further limits the growth factor, cytokine, or interleukin. It is unclear whether a human with a tumor is a “tumor environment” or if it is limited a particular area around a tumor. It is unclear whether certain growth factors, cytokines, or interleukins are “associated with tumors” and if so, how or when. Accordingly, those of skill would not be able to determine the metes and bounds of the 2nd antigen in claim 111 or 118. 
The metes and bounds of a “T-cell survival motif” in claims 131 and 132 are unclear. Pg 3, para 9, and elsewhere use the phrase and discuss options as being an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain. However, the metes and bounds of when an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain is a “T-cell survival motif” is not described in the specification or the art at the time of filing. It is unclear whether any an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain is a “T-
The metes and bounds of a “T-cell survival motif” “derived from” an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain in claims 133 and 134 are unclear. Pg 3, para 9, and elsewhere use the phrase “T-cell survival motif” and discuss options as being an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain. However, the specification does not teach how to “derive” a “T-cell survival domain from an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain. Since applicants and the art at the time of filing do not define a “T-cell survival motif”, those of skill would not know when the “derivation” is complete. It is unclear whether any an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain is a “derived” “T-cell survival motif”, if some portion of the domain must be used to be considered “derived from”, or if the domain must be manipulated to “derived from” a “T-cell survival motif”. The art is of no assistance in this regard. Accordingly, those of skill would not be able to determine when they were infringing on the claims. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632